U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 [] Transition Report under Section 13 or 15(d) of the Exchange Act for the Transition Period from to Commission File Number: 333-123611 METISCAN, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-3613222 (I.R.S. Employer Identification No.) 12225 Greenville Ave, Suite 700 Dallas, Texas 75243 Telephone: 972-479-8866 (Address and phone number of principal executive offices) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [_]No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [_]No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [_] Smaller reporting company [X] Check whether the issuer is a “shell company” as defined in Rule 12b-2 of the Securities Exchange Act of 1934.Yes [_]No [X] The Registrant has 2,564,650,554 shares of Common stock, par value $.0001 per share issued and outstanding as of May 2, 2011. We have filed a Registration Statement on Form S-1 (“S-1”) with the Securities and Exchange Commission (“SEC”).However, the S-1 has not yet been declared effective by the SEC.Until the S-1 is declared effective by the SEC, we are not a SEC reporting company.There can be no assurance that our S-1 will ever be declared effective by the SEC. We have voluntarily chosen to file this Form 10-Q Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 (“10-Q”).This 10-Q has not been reviewed by the SEC and our voluntary quarterly and annual filings will likely not be reviewed by the SEC until after the S-1 is declared effective.Further, although we intend to comply with the SEC’s filing requirements, in view of the fact that we are not a SEC reporting company, we are not required to adhere to the SEC’s filing requirements. INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Balance Sheets December 31, 2010 and March 31, 2011 3 Condensed Statements of Operations For the Three Months Ended March 31, 2011 and 2010 4 Condensed Statements of Shareholders’ Equity (Deficit) For the Three Months Ended March 31, 2011 5 - 6 Condensed Statements of Cash Flows For the Three Months Ended March 31, 2011 and 2010 7 - 8 Notes to Condensed Financial Statements 9 Item 2. Management's Discussion and Analysis or Plan of Operation 16 Risk Factors
